Title: Franklin and John Adams to Monsieur and Madame de Lafreté, 9 May 1778
From: Franklin, Benjamin,Adams, John
To: Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville,Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville


Passy May 9. [1778]
Messrs. Franklins and M. Adams are extremely sorry that they were not at home when M. and Mad. de la Freté did them the Honour of calling at Passy. They are engag’d to morrow and every day next Week: but if it should be convenient to M. and Made. de la Freté, they will do themselves the Honour of dining at Suréne on Monday the 18th. Instant, which is the first Day they have free of Engagements. They wish to hear of happy Success in the Inoculation.
